                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELIJAH M. SMITH,                          :
     Plaintiff                            :
                                          :              No. 1:21-cv-00915
            v.                            :
                                          :              (Judge Kane)
DAVID J. EBBERT, et al.,                  :
     Defendants                           :

                                     ORDER

      AND NOW, on this 29th day of June 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Plaintiff’s complaint (Doc. No. 9) is DISMISSED WITH PREJUDICE for
            failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.
            § 1915A(b)(1). Plaintiff may not file an amended complaint in the above-
            captioned case;

      2.    Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 3) is DENIED
            AS MOOT;

      3.    Plaintiff’s motion to appoint counsel (Doc. No. 10) is DENIED; and

      4.    The Clerk of Court is directed to CLOSE the above-captioned case.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania




                                              1
